—Appeal by defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered September 8, 1982, convicting him of attempted him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues that could be raised upon appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Bracken, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.